Citation Nr: 1537176	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

During the current appeal, and specifically in May 2014, the Veteran testified at a videoconference hearing at the Houston RO conducted before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the Veteran's claims file.  

In July 2014, the claim was remanded for further development, which has been completed and the claim has returned to the Board for further appellate action.  


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty; low back arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in service, and spinal arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in July 2009, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained.  At his hearing before the Board, the Veteran testified that he had been receiving treatment from the Houston VAMC since 2004.  The Appeals Management Center (AMC) has obtained all records since January 1, 2004.  In a September 2014 statement, the Veteran wrote that he had been receiving treatment since 1998, and that the private records that he referred to were not available.  The AMC requested these 1998 VAMC records in June 2015.  However, the Houston VAMC responded later that month that they were unavailable.  In July 2015, the AMC sent the Veteran a letter notifying him of this, and instructed him to submit any relevant documents in his possession.  A July 2015 VA Form 27-0820, Report of General Information, indicates that the Veteran called VA after receiving this letter and stated that he had no other medical evidence to submit.  

The Veteran was afforded a VA medical examination in March 2015 for his claim, with a revised opinion provided in June 2015 for his claim.  There is no argument or indication that the examination or opinion is inadequate.  The examiner considered the Veteran's history and statements, and provided a reasoned opinion.

The opinions and searches for medical records were also in substantial compliance with the Board's July 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the AMC requested all VA records from 2004 and onwards, and made efforts to obtain other records, including notifying the Veteran of his responsibility to provide them when they were deemed unavailable.  The examination also satisfied the directives of the Board's July 2014 remand decision.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Service Connection

The Veteran asserts that he is entitled to service connection for a low back disability.  He asserts that the injury was incurred when he fell down stairs while in basic training. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, to include arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

At his March 2015 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine, age related disc degeneration, and congenital stenosis.  The Veteran therefore has a current disability.  

As noted above, the Veteran asserts that he was injured in service when he fell down stairs during basic training.  This is confirmed by multiple service treatment records from June 1978.  However, a x-ray taken at that time found no evidence of a fracture.  The Veteran declined to undergo a separation examination, as noted in a June 1981 statement.  

In order for the Veteran to establish service connection, he must either show a nexus between his injury in service and his current disability, or show that his arthritis manifested to a compensable degree within one year of service.  

The Veteran testified before the Board in May 2014 that he was pushed down the stairs during basic training.  He woke up in the hospital and was told that x-rays looked good.  However, he had problems with his back after that.  He said that while he was not able to go to sick call that much while in basic training, after basic training he went off and on every six months to get treatment for his back.  He stated that he was in constant pain, and that they kept on denying him treatment.  The Veteran testified that sometimes he would be given muscle relaxers, and that when he wouldn't be given medicine he would self-medicate.  He stated that he first went to the doctor post service about six months after discharge.  He testified that he first started coming to VA for his back in 2004.  He noted that his back disability has continued to get worse over the years.  

The Veteran discussed his medical history while seeking treatment from VA.  While the Veteran stated that he first sought treatment from VA for his back in 2004, the earliest records discussing his back are from 2009.  

A June 4, 2009, primary care note stated that the Veteran had been having low back pain for the past 4 months.  A June 24, 2009, primary care note for mid back pain stated that the Veteran reported being in a motor vehicle accident in June 2009.  Later, in an August 2009 physical medicine rehabilitation consult, the Veteran referred to chronic low back pain that was exacerbated after a May 2009 motor vehicle accident.  He stated that the pain initially began in 1987 after a fall.  The Veteran gave the same history in a June 2010 physical therapy consultation.  Later, in an April 2011 pain consultation, the Veteran reported that his pain started in 1978 after a fall down the stairs during basic training.  In a May 2014 primary care session, he again stated that his low back pain began in basic training after he fell down stairs.  

The Veteran is competent to testify that he has back pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the history he has provided is inconsistent, and times not support by the facts.

At his hearing before the Board, the Veteran testified that after basic training, he sought treatment for his back while in service every six months or so.  However, this is not reflected in his treatment records.  During the remainder of his time in service, the Veteran sought treatment for things that included poison ivy (August 1978); shoulder pain (September 1978); foot pain (September 1980); body aches, chills, coughing, and a running nose (February 1981); and a circumcision (July 1981).  There are no records for low back pain other than at the time of his initial injury.  He also declined to undergo a separation examination.  The absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the evidence from service, which shows no additional treatment for low back pain while the Veteran received treatment for many other ailments, weighs against finding that there were chronic symptoms during service.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

In addition, the Veteran has provided many different versions of when his back pain began.  The earliest VA treatment record mentioning back pain, from early June 2009, stated that it had been going for 4 months.  Later that month, the Veteran stated that it was due to a motor vehicle accident earlier that same month.  In August 2009 and June 2010, he stated his chronic low back pain was exacerbated after a May 2009 motor vehicle accident, and that the pain initially began in 1987 after a fall.  These two dates are even after the Veteran filed his claim.  It was only in April 2011 and May 2014 that he told his VA physicians that his low back pain started after a fall down the stairs during basic training, omitting any mention of a motor vehicle accident.  

Accordingly, the Board does not find convincing and credible evidence of continuity of symptomology since service.  The Veteran has also provided no records showing that his arthritis manifested to a compensable degree within one year after separation.  

Medical evidence also weighs against a grant of service connection.  In the June 2015 VA opinion, the examiner stated:

I could find no indication of a chronic back problem or [b]ack complaints until 8/2009.  He was seen by PT and this was due to back pain after a MVA in 5/2009.  His statement to them was "states initially pain started in 1987 after a fall".  He was [discharged] from the [service] 9/1981.  Currently he has a typical age pattern of degeneration as well as congenital [s]tenosis.  There is no mechanical reason in the service to cause a chronic back problem.  He was seen in 1978 for strain and spent three years on active duty without a back complaint. There was no complaint at discharge and his own [statement] to VA hospital 8/12/2009 was that his back pain started in 1987 from a fall.  Again in the Houston VA records he was seen from 2001 until 2009 without indication of a chronic back problem.

June 15, 2010, opinion at p. 2-3.  

The Board finds the June 2015 VA opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  As the Veteran's lay statements regarding continuity of back symptoms since service are not credible, the Board assigns more probative value to the VA examination.  Service connection is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


